 In theMatter of REEVES RUBBER,INC.andUNITEDRUBBER WORKERS OYAMERICA(C. 1.0.)Case No. 01-C-2378.-Decided February 3,191,5DECISIONANDORDEROn September 16, 1944, the Trial Examiner issued his Intermediate-Report in the above-entitled proceeding, finding that the respondenthad engaged in and and was engaging in certain unfair labor practices.and recommending that it cease and desist therefrom and take certain-affirmative action, as set out in the Intermediate Report attachedthereto.Thereafter, the respondent filed exceptions to the Inter-mediate Report and a brief in support of the exceptions.No requestfor oral argument before the Board at Washington, D. C., was made-by any of the parties.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions and brief, and the entire,record in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Reeves Rubber, Inc., its offi-cers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Rubber Workers, affil-iated with the Congress of Industrial Organizations, or in any otherlabor organization of its employees, by discharging or refusing toreinstate any of its employees, or in any other manner discriminatingin regard to their hire or tenure of employment or any term or con-dition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form60 N. L.R. B., No. 75.366 REEVES -RUBBER, INC.367"labor organizations, to join or assist United Rubber Workers, affiliatedwith the Congress of Industrial Organizations, or any other labor-organization, to bargain collectively through representatives of theirown choosing and to engage in concerted activities for the purposes,of collective bargaining or other mutual aid or protection,as guar-anteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer Jacob Horn immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority and other rights and privileges;(b)Make whole Jacob Horn for any loss of pay he may have sufferedby reason of the respondent's discrimination against him by paymentto him of a sum of money equal to that which he normally would haveearned as wages from the date of his discharge to the date of therespondent's offer of reinstatement, less his net earnings, during suchperiod;(c)Post immediately in conspicuous places at its plant in SanClemente, California, and maintain for a period of at least sixty (60)^consecutive days from the date of posting, notices to its employeesstating: (1) that the respondent will not engage in the conduct from,which it is ordered to cease and desist in paragraphs 1 (a) and (b) ofthis Order; (2) that the respondent will take the affirmative action setforth in paragraphs 2 (a) and (b) of this Order; and (3) that therespondent's employees are free to become or remain members ofUnited Rubber Workers, affiliated with the Congress of Industrial Or-ganizations, and that the respondent will not discriminate against anyemployees because of membership, activity in that or in any other labororganization ;(d)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what-steps the respondent has taken to comply herewith.AND IT IS FURTHER ORDEREDthat the complaint, insofar as it allegesthat the respondent discriminated in regard to the hire and tenure ofemployment of Margaret LaDuke within the meaning of Section 8 (3).of the Act be, and it herebyis, dismissed.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTAfr George H. O'Brien,for the Board.Wright d Alilliken,andHerschel B. Green,of Los Angeles,Calif.,for the re-spondent.Mr. Harng W.Clifford,of Los Angeles,Calif., for the Union. -368DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF TFIE CASEUpon an annendecl charge filed by United Rubber Workers of America,affiliated with the C. I 0, herein called the Union, the National Labor RelationsBoard, herein called the Board, by its Regional Director for the Twenty-firstRegion (Los Angeles, California), issued its complaint, dated May 25, 1944,against Reeves Rubber, Inc., herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practices affecting-commerce within the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.-Copies of the complaint and the amended charge, accompanied by notice of hearing,were duly served upon the respondent and the Union.With respect to the unfair labor practices the complaint alleged in substancethat: (1) the respondent from on or about January 14, 1944, to the date of thecomplaint interrogated its employees as to their union membership and activities,threatened to sell the plant if the Union organized the employees and warnedthat union organization would entail lay-offs and plant shut-downs, urged itsemployees to relinquish their membership in the Union, suggested to its em-ployees that they form a company union, and characterized unions in opprobriousand derogatory terms, (2) the respondent discharge Jacob Horn on or about-February 2, 1944, and has since refused to reinstate him because lie joined andassisted the Union, (3) the respondent transferred Margaret LaDuke to a lessdesirable position on or about February 3, 1944; thereby forcing her to resign,and has since failed and refused to reinstate her because she joined and assistedthe Union, and (4) the respondent by the foregoing acts interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act. The respondent's answer filed June 15, 1944, denied the-commission of any unfair labor practices and denied that the Board had juris-diction.The respondent additionally averred in the nature of affirmative de-fenses that: (1) the employment of Horn was terminated for good cause whollyunrelated to his Union membership and activities; and (2) the respondent-transferred LaDuke from thedayshift to the swing shift in order to increase-production and efficiency and that she thereupon left the respondent's employof her own volition and without the consent of the respondentThe respondentfurther avers that, at all times since February 3, it has been ready, able, andwilling to reemploy LaDuke at the same compensation she was receiving whenshe left the respondent's employ.Pursuant to notice, a hearing was held on June 15, 16, 17, and 19, 1944, inSan Clemente, California, before William J. Isaacson, the undersigned Trial:Examiner duly designated by the Chief Trial Examiner. The Board and the-respondent, represented by counsel, and the Union, by a representative, par-ticipated in the hearingFull opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues, was afforded,all parties.At the opening of the hearing the Board's counsel moved to amendthe pleadings to read "Reeves Rubber, Inc.," wherever the name of the respond-ent appeared as "Reeves Rubber Company." The motion was granted withoutobjection.At the close of the hearing counsel for the Board moved to conformthe pleadings to the - proof with respect to formal mattersThere being noobjection, the motion was grantedAt the close of the hearing the respondent-moved to dismiss the Board's complaint in its entirety and the various partsthereofThis motion is herewith granted with respect to the Board's allega-tion that the respondent transferred LaDuke to a less desirable position therebyforcing her to resign and since that time has refused and failed to reinstate her-because she joined and assisted the Union.The remainder of the motion is REEVES RUBBER, INC.369herewith denied-for thereasons set forth in Section III hereof.At the close ofthe 'hearing counsel for the Board and the respondent argued orally on therecord before the undersigned.None of the parties filed briefs although affordedan opportunity to do so.Upon the entire record in-the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a California corporation, incorporated April 16, 1943, as asuccessor to Ray R. Reeves Rubber Company, a limited partnership. It hasits office and place of business at San Clemente, California, where it is engagedin the manufacture of synthetic rubber products used exclusively in the manu-facture of military aircraft.During the period from April 16, 1943, the dateof its incorporation, up to and including December 31, 1943, it purchased rawmaterials valued at approximately $31,000, about 50 percent of which wasshipped to it from points outside the State of California.During the sameperiod, the respondent sold products valued at approximately $171,000, all ofwhich was shipped to Consolidated Vultee Aircraft Corporation, North AmericanAircraft Company, Rohr Aircraft Company, Goodyear Rubbber Company, andGoodrich Rubber Company, for use in airplanes manufactured for the UnitedStatesArmy Air Forces. During the first week of February 1944, therespondent employed 77 persons in its plant.'IITHE ORGANIZATION INVOLVEDUnited Rubber Workers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization admitting to membership employees ofthe respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionOn January 15, 1944, employee Jacob Horn' went to Los Angeles to secure theaid ofthe-Union's officials in an attempt to organize the respondent's employees.The night before, Horn, in a conversation with Snow, the respondent's secretary,had disclosed his intention to confer with the union officials.According toHorn, Snow began the conversation by inquiring about the "attitude" of theemployees.Horn replied that the employees' morale was "very poor" and, inorder to remedy the situation, he planned to go to Los Angeles the next dayand enlist the Union's support in organizing the respondent's employeesRe-joining that he was against unions which he had found to be composed of"racketeers," Snow suggested that the employee form a "little club" of theirown instead.He shrugged his shoulders when Horn asked whether he was1These facts are predicated upon stipulations entered into between counsel for the Boardand the respondent at the hearing, the undisputed testimony of Ray R Reeves, therespondent's president and a letter from Larry D. Snow, the respondent's secretary tothe Board's Regional Office in Los Angeles, dated March 17, 1944Although the respondentin itsanswer denied that the Board had jurisdiction over its operations, Secretary Snowadmitted in the-above letter that the respondent is "covered by the Interstate CommerceLaws as the greater majority of materials . . . produce [d] originate [d] outside the Stateof-California and all of [its] material is sold to the U. S Government indirectly throughthe aircraft companies."RHorn's discharge is hereinafter discussed at pp. 375-382,infra.628563-45-vol. 60-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuggesting the formation of a "company union "Horn continued that the UnitedRubber Workers was the oilybona fideunion in the rubber industrySnowcautioned that he would be compelled to combat the Union, because of his positionas an official of the respondent.According to Horn, Snow at the conclusion oftheir conversation, suggested that Horn again meet-with him the following dayand that, in accordance with this suggestion, he made a special trip to the plant thenext morning' and met with Snow in his office. Snow again depicted union leadersas "racketeers" whose sole interest was the extraction of union duesHorninformed Snow that he nevertheless adhered to his original intention to conferwith the Union officials that day. Snow, admitting that he had had a con-versation with Horn on January 14, testified, "When he mentioned unionizingthe'plant I asked him what he had in mind. And he said that the companyneeded a union, and that he was dissatisfied with his job and that he was eithergoing to quit or form a union." Thereupon, Snow admittedly advised Horn,"Well, Jake, if you are dissatisfied why don't you go see Doe [President Reeves]."He denied, however, making the other statements attributed to him by Horn-Snow also denied talking with Horn concerning unions on January 15, de-claring that he had attempted to arrange an appointment for Horn with Presi-dent Reeves that day, but without success since Reeves was already in conferencewhen Horn came into the respondent's officesUpon his observation of thedemeanor of Horn and Snow upon A he witness stand, and in view of Snow'svirtual admission that upon learning of Horn's plan to organize. the employeeshe sought to arrange a meeting between Reeves and Horn in order that Reevesmight dissuade Horn-from continuing with his project, the undersigned findsthat the above conversation took place substantially as related by HornTheundersigned finds, however, that Snow did not suggest that Horn meet withSnow on Saturday but recommended that Horn confer with President Reevesbefore proceeding to discuss organizational tactics with the Union's officials.The undersigned further finds that Snow, failing to arrange a meeting betweenPresidentReeves and Horn that clay, utilized the occasion to repeat thestatements attributed to him by HornThe next day, Sunday, January 16, upon his return from Los Angeles, Hornwas informed by employee John Horn, Sr., his father, that President Reevesdesired to speak with him at the plant that day.Accordingly, Horn went tothe plant that morning and met with President Reeves and Andrew Stiller, therespondent's day shift foreman and assistant to Plant Superintendent CharlesArens'According to Horn's testimony, which the undersigned credits,-Horn,upon arriving at the plant, gave both Stiller and Reeves circulars which he hadobtained at the Union's headquarters the previous dayStiller, declaring thathe already knew of Horn'smission to Los Angeles"about unions,"commentedthat Horn, as a result of his union experiences at Pacific Hard Rubber Company,where Stiller and Horn had previously worked, should know better than attemptto unionize the respondent's employeesHe explained, however, that the reasonHorn had been summoned to the plant was to inform him that he was "beinggroomed for a better job" Frorn thereupon vowed that he had not "contactedany of the fellows"concerning the Union, but that he had merely forewarnedthe management before taking action.Reeves bluntly inquired whether Horn3Ilorn'shours of employment were from 4 o'clock in the afternoon until 12 midnightSunday through Friday.SThe undersigned rejects Reeves'testimony that he was not responsible,for,Horn'sappearance at the plant that daySignificantly,Secretary Snow admittedly' -attemptedthe previous day to arrange a meeting to afford Reeves an opportunity to eliminate thecause of Horn's dissatisfaction,-which dissatisfaction presumably inspired his attempt tounionize the plant. REEVES RUBBER, INC.371intended to proceed with his plan, threatening that "if the Union came in heintended to sell to Kirkhill," a- rubber manufacturer located in California.Reeves explained that he had come to San Clemente "to get away from unions.""far enough away that the union wouldn't bother him," because of his troubleswith racketeer-controlledunions inBoston, Massachusetts.He warned that inthe event the plant was successfully organized it "would be run by Negroes fromLos Angeles and Mexicans from San Juan Capistrano"' At this juncture,Reeves, declared that he wished to pattern his plant after the Hershey plantinHershey, Pennsylvania, promised that "If the employees-wanted they couldset up a grievance committee of their own and he would be glad to interviewanybody in his office at any time."Neal Frazer, the respondent's electrical con-sultant joined their conversation and interposed, "Why [don't] the fellows give theDoe [Reeves] a chance to pay for his machinery, and forget about organizing forawhile and give him a chance to think the thing over"Horn agreed not to"sign anybody up" until he had given Reeves an opportunity to improve condi-tions in the plant.The testimony of Stiller and Reeves with respect to theforegoing conversation, although differing fromHorn's version in some respects,is corroborative thereof in several material particulars.Thus, Stiller testifiedthat President Reeves warned that "lie couldn't afford to put up with any strikesor fight the unions" and that "he would sell the place" rather than do soStillerdenied that he participated in the discussion as well as the remainder of Horn'stestimony concerning Reeves' role thereinReeves also admitted that duringthe aforesaid conversation lie had threatened to sell the plant in the event ofdifficultieswith the Union.Moreover, in contrast to Stiller's testimony, headmitted that Frazer had made the statement attributed to him by Horn andthat Horn had pledged, "Well, Doe, I can see your position. I won't sign thefellows upIwill come to you personally before I go into any union activity."Reeves, admittedly accepting this pledge, replied, "OK "Reeves furthermoreadmitted, "I have told all the employees at any time they want to come to myoffice, the office is open to them ; and they can have whatever committees they wish.We will welconie any ideas of that type."(Emphasis supplied.)Reeves, whiledenying that he had made any reference to Negroes or Mexicans, admittedlywarned Horn "it you [hire] through the hiring hall you [have] to take whom-ever they [send] to you."Reeves denied the remainder of Horn's recital of theirconversation.Upon the undersigned's observation of the demeanor of Stiller andReeves, coupled with his examination of their testimony, noting especially theanti-unioncharacter of the statements admittedly made by Reeves, the factthat Reeves' and Stiller's testimony varied not only from Horn's account of theabove discussion but from that of each other, and noting further that the state-ments attributed to them are similar to undenied statements made by themand other members of the respondent's management to other employees (see pp.6-8), the undersigned rejects their conflicting versions of the above conversation,insofar asthey differ from Horn's recital.Horn testified that, in accordance with Snow's prior request that he adviseSnow of the outcome of the above conversation he stopped in Snow's office aftertalking with Reeves and Stiller, and informed Snow of his conditional promiseto suspend organizational activities for an indefinite period.e6 San Juan Capistrano is one of several villages within the vicinity of the plant.0Snow denied that he had had any conversation with Horn between Saturday, January15, and'February I., In view of Horn's explicit account of what he said to Snow, coupledwith tlip'reference admittedly made by Snow on February 1 to Horn's prior assurance' givento him and Reeves that Horn would suspend organizational activities(p. 375,infra),theundersigned finds that this conversation occurred as narrated by Horn.I 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to his promise given President Reeves on January 16, Horn, for about2 weeks thereafter refrained from all organizational activities.On Sunday,January 30, however, Horn, feeling that "conditions in the factory had gonefrom bad to worse" began an intensive solicitation campaign among the em-ployees.That afternoon he canvassed 19 employees at their homes in SanClemente and San Juan Capistrano, securing applications for union membershipfrom all of them. That same evening, at Horn's request, Margaret LaDuke, adayshift forelady in the buffing and trimming department, signed a union applica-tion card.She and Horn then visited the homes of 6 female employees, securingapplications for membership from all but one of them, Evelyn Higginson, asecretary to the respondent's officials.The next few days, during the employees'rest and lunch periods, LaDuke continued her activities on behalf of the Union,advising the employees to join the union which Horn was currently organizing.On Wednesday, February 2, 3 days after the aforesaid solicitation activitiesbegan, the respondent took vigorous counter-measures to halt solicitation activitiesand defeat the-Union.Early that afternoon Horn was peremptorily dischargedunder circumstances hereinafter fully discussed at pp. 375-382,inifra.Horn's dis-charge signalized the commencement of the respondent's anti-union drive.Atabout 4 o'clock that same afternoon President Reeves assembled the female em-ployees from the day and swing shifts and exhibited to them a defective fuel cellfitting.He announced that the millman responsible for this fitting had alreadybeen. discovered and discharged.He also advised that appropriate governmentofficials had been informed of what had occurred in order to determine whetherthere had been "sabotage".At 8 o'clock that sane evening Oliver Robertson,foreman of the buffiisg and trimming department, assembled the swingshiftwomen employees in the plant during their lunch period. According to theundisputed testimony of Alice Gibson and Dora Miller, which the undersignedcredits,Robertson, after alluding to the defective fuel cell fitting which hadpreviously been exhibited to theirs by Reeves, observed that Horn had been spend-ing considerable time soliciting in behalf of the Union and that several of thegirls had been asked to join.He warned that he knew from his own personalexperience that unions were a "graft" and a "racket" from which the employeescould derive no benefit.Moreover, he predicted that not only would the.em-ployees not receive a wage increase if organized, but, on the contrary, the Unionwould cause them considerable troubleHe illustrated by warning that Presi-dent Reeves would sell the plant in the event of successful union' organization.Robertson not only failed to deny the statements attributed to him by employeesGibson and Miller, but he admitted admonishing the employees that if the plantwere unionized the respondent would be required by the Union to import unionlaborers from Los Angeles to make necessary machine repairs, thereby entailinga shut-down of the machinery and a consequent loss of work to the employees.He further admitted warning them that the respondent would have no choicein the selection of employees for hire but would be compelled to hire whomeverthe union hiring hall sent.That same evening, after Foreman Robertson's address, Mrs Robertson, thenightshift forelady, called the employees together again and led them into Presi-dent Reeves' office where they met with Reeves, Stiller, and the respondent's vicepresident, Mr. Corley.'According to employees Miller and Gibson, Mrs. Robert-'The evidence is in conflict as to the precise date this meeting and Mr Robertson'spreviously described address took place.There is credible testimony that both of theaforesaid meetings occurred on February 2, the date of Horn's discharge.There is alsosome vague and equivocal testimony to the effect that it occurred 2 or 3 clays later. It isclear, however, from the subjectsunder discussion and the statementsmade at bothof these REEVES RUBBER, INC.373son,without discussing the matter with the employees present, advised Reevesthat the girls liked Horn very much and consequently "were willing to give up theUnion" in consideration of his reemployment.Reeves replied that Horn's dis-charge was unrelated to his union activities, but—in any event, Horn was stillretained upon the pay roll.He thereupon proceeded to recount his difficultieswith unions in the east, as a result of which, he declared, he -had come to SanClementeHe added that he desired to pattern his plant after "Hershey" andmake of his employees a "happy family".Reeves replied by repeating the warn-ings previously made to Horn that the Union would require the hiring of Mexicansand Negroes, and union repairmen from Los Angeles threatened to sell the plant.He recommended that they "have a committee to get together and come to [him]"concerning grievances.At this juncture the management officials retired to theadjoining office and the Union members, in compliance with Mrs. Robertson'srequest, signified their membership by raising their handsOne of the womeninquired whether the employees who had joined the Union and paid an initiationfee could secure a refund of their initiation fees.Thereupon, Mrs. Robertsonrecalled the management officials and propounded the same question to them.Stiller admittedly responded that since Horn's father still retained the Union'sfunds they might secure refunds from him.Reeves, however, advised the as-sembled employees that the management was not permitted to advise them con-cerning unions.'That sauce day, President Reeves, according to Joseph Mercado, a leadman.upon the swing shift whose undisputed testimony the undersigned credits, calledMercado into his office and, showing him a defective fuel celi fitting, declaredthat Horn was guilty of such work. Reeves then inquired, "What is this I hearabout the union["Mercado disclosed that he was a member of the Union, aswere all of the swing shift employees.Reiterating the evils which would befallthe respondent and the employees in the event of unionization, Reeves againthreatened to sell the plant to Kirkhill.Reeves did not testify with respect tothe foregoing conversation.The next morning, February 3, a meeting of the pressmen on the day shiftwas held in President Reeves' office'Kenneth Michael, a maintenance employee,testifiedwithout contradiction that he was advised of the meeting by Otis Rod-man and one Rohn, the head of the maintenance department. After the meetingmeetings,as well as the persons in attendance at both meetings that they took place onFebruary 2It is unnecessary to detail the evidence upon which the undersigned relies inmaking this findingIt suffices to point out that at the time of Mrs. Robertson's meetingwith President Reeves which undeniably occurred after Mr. Robertson'smeeting,Horn,as the above-testimony establishes,v.as still on the respondent's pay roll at the time ofthe meeting.It is undisputedthan February3,Horn was given his certificate of avail-ability for employment by Preside t Reeves and removed from the respondent's pay rollMoreover,the only forelady in attendance at both meetings of the sing shift employeeswas Mrs.Robertson,forelady of the swing shiftThe evidence is undisputed that February-2 was the last night that she acted as, forelady upon the swing shift8 Stiller's testimony concerning the above described meeting differs somewhat from thatofMrs Gibson and Mrs Miller.The undersigned finds that his account is not only inconflict with their testimony and with other portions of the record,but is self-contradictoryas wellReeves did not deny that the above meeting took place as testified by Mrs Gibsonand Mrs. Miller.Mrs Robertson,although present at the hearing,was not called uponby the respondent to testify.Accordingly,the undersigned credits the testimony of Mrs.Gibson and Mrs. Miller with respect to the meeting6Vera Hanson,erstwhile forelady of the night shift of the trimming and buffing depart-ment,testified that she saw the pressmen assemble in the management's offices on February3.Michael,however, vaguely testified that it took place some 2 or 3 weeks after Horn'sdischargeThe undersigned rejects his ambiguous testimony in this connection and finds.as Hanson testified,that the meeting took place on February 3 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas called to order by employee Charlie Alterman. Rodman pointed out that itwas improper for officials of the managements to be present whereupon Corley,Reeves and Rohn temporarily left the roomAlterman, announcing that it wasfor the employees to decide whether or not they desired a union, distributed aslip of paper to each of them upon which they were to write "yes" if in favorof the Union and "no" if opposed. Before the vote was taken he pointed outthat although he had been a union member between 30 and 40 years it had notdone him a "particle of good."Upon examination of the collected ballots,Alterman announced that all of those present had voted "no." The managementofficials thereupon returned to the meeting and Reeves asked Stiller and Snowto speak.Stiller pointed out that the current wage rates- at the respondent'splant were higher than those at Pacific Hard Rubber Company, a unionizedplant,'° whereupon Secretary Snow announced that President Reeves had madean application for a wage increase covering all of the respondent's employees.The meeting thereupon adjourned.The respondent did not, as is already established, limit its anti-union activ-ities and conduct to the afore-described group meetings.Reeves and Stillerinterrogated the employees individually concerning union activities and mem-bership and attempted to persuade them to relinquish their membership. Thus,about 2 or 3 days after Horn was discharged President Reeves called leadnianMercado aside and asked him whether he knew of any employee upon the swingshiftwho was not a Union member. Upon Mercado's reply in the negativeReeves signified his concern, commenting "This thing has got me worried."Reeves did not deny that this conversation occurred as testified by MercadoInthe same fashion Stiller admittedly inquired of employee Constancio Romero,whether he had signed an application cardUpon Romero's affirmative reply,Stiller thereupon advised him that, since he had not taken an oath, he wasnevertheless not a member.Stillerwent beyond interrogation of the employees in his attempt to inducethem to abandon the union. Sometime during the month of February Stillerapproached Leadman Mercado and asked him to persuade the employees towithdraw from the UnionMercado replied that he was unable to do so since"everybody was a hundred percent". Stiller nevertheless urged Mercado "totalk to the fellows and try to talk them out of it . . . form a club of somekind, instead of a union, because unions [are] no good; they [will] just get youinto a lot of trouble " Stiller, while denying that he had asked Mercado topersuade the employees to abandon the Union admitted "there was someconversation about . . . a club, starting out a club," and "I did tellhim some-thing-that if it was started it probably would help build up the morale of thepeople."Stiller, in concluding his testimonyn1threspect to this conversation,declared "I have been asked so many questions by various employees I can'trecall-just what he asked me or just what I answered him " The undersignedrejects Stiller's vague and evasive denial that the conversation occurred asnarrated by Mercado and credits Mercado's straight-forward account.Emulating the respondent's leading officials, Forelady Robertson advised VeraHanson during the first part of February that the union would do them no good,warning that they would- he working "by the side of Negroes". She furtheradded that "if the plant broke down [they] would be thrown out of work andhave to wait until a union man would be called to repair it." About the middleof February, after Mrs. Hanson became a forelady of the swing shift in thebuffing and trimming department, Mrs. Robertson instructed her to ascertain10The undersigned does not credit Stiller's denial that he was present at the abovedescribed meeting. REEVES RUBBER, INC.375which of the female employees were joining the Union.Moreover, Mrs. Robert-son, thereafter several times directed Mrs. Hanson to isolate the female em-ployees from one another during their rest periods and lunch hours in order toprevent union discussions.In particular,she advised Hanson not to let employeeDora Miller work in the pressroom alongside of the male employeessince shewas known to have engaged in union discussionswith them."In similar fashion,President Reeves and Superintendent Arens summoned Leadman Mercado toReeves' office and instructed him to keep Mrs. Gibson on the job since she was"going around and signing other girls."There is no evidence in the record thatthe respondent had ever promulgated a rule prohibiting the employees fromconversing with one another, either while at work or during the rest periods.The undersigned finds that the respondent by the foregoing statements andconduct of its officials and supervisory employees 12 interfered with, restrained,and coerced the employees in the exercise of the rights guaranteed them inSection7 of the Act."B The discharge of Jacob HornOn February 2, 1914, at the inception of the Union's organizational campaignand in the midst of the anti-union activities hereinabove described (pp. 3-8,supra),the respondent summarily discharged Jacob Morn.On November 22, 1943, Horn, at the urging of Foreman Stiller, accepted apositionwith the respondent.'}From that date until his discharge, he wascontinuously employed as a millman upon the swing shift under the supervisionof Foreman StillerHis principal duties were to mill, compound, and tubesynthetic rubber stock for use in the presses and moulds in the manufacture ofairplane partsHorn, as the above summary of facts uncontrovertibly establishes was theforemost union advocate among the respondent's employees.Not only was hesolely responsible for inducing the Union to organize, but, on January 30, 3 daysbefore his discharge, Horn, with some assistance from Margaret LaDuke, con-ducted a successful Union solicitation campaign among a large number of therespondent's employeesNor were Horn's solicitation activities, as the respondent contended at thehearing, unknown to the respondent at the time of the discharge.At about 5o'clock on the evening of February 1, shortly after the swing shift had begun,"As previously noted Mis Robertson was not called upon by the respondent to testifyand this testimony concerning her statements and activities stands undenied in the record.12The respondent is plainly-answerable for the activities of its officials and supervisoryemployees,all of whom had general powers of supervision and obviously had supervisorystatus upon which may be predicated employer liability.International Association ofMachinists v. N. L R. B ,311 U S 72, 79-50 ,H. J. Heinz Co v N L R.B , 311 U S 514,520-521; N LR B v. Schaefer-'Hitchcock Co,313 F (2d) 1004, 1007 (C C A 9)"The undersigned finds further evidence of independent violations of the rights guar-anteed the employees in Section 7 of the Act in the circumstances surrounding Horn'sdischarge and LaDuke's transfer (pp 375-385,infra)There is additional testimony in the record by Board witnesses of other anti-union state-ments made by the respondent's employees,which,if credited,would be violativeof the Act.The undersigned, however, noting especially the vague character of the testimony of theBoard witnesses in question,and their inability to testify with any degree of particularityas to when the asserted conversations took place,rejects their testimony and credits thedenials of the supervisory employees who assertedly made the anti-union statements"One of the inducements offered Horn by the respondent was a promise to pay $100toward his transportation expenses from the State of Washington,w;here he was temporaiilyresiding,to San ClementeThe respondent mailed Horn$50 at the time he accepted therespondent's offer of employment and promised to pay Horn the balance after lie had beenemployed for a period of 6 months 376DECISIONSOF NATIONALLABOR RELATIONS BOARDSecretary. Snow approached Horn and engaged him in conversation 15 Accordingto Horn, Snow inquired why Horn had breached his promise to Snow "in regardto the union," pointing out, "'you gave-me your word you wouldn'torganizeuntil you saw me " (See p. 371,supra.)Horn, denying that he had given Snowsuch a pledge, explained that since conditions of employment within the planthad continued to deteriorate he had begun to organize the precedingSunday.Snow, professing an inability to comprehend why Horn desiredto bring a unioninto the plant "to tell Doe [President] Reeves how to run hisbusiness,"inquiredconcerning the employees' basic grievance.Horn replied that he could not pre-sume to represent all of the employees since each employee had his particulargrievance, but, that as soon as the Union was organized the employees wouldestablish a grievance committee to bargain on their behalf.Thereupon, Snowpredicted as he had in his previous conversations with Horn (see p. 371,supra)that unionization would result in the hiring of Negroesand aloss of work inthe event of repairs to plant machinery by union laborers.Snow, admitting,that he had begun the aforesaid conversation, testified however, that Hornvolunteered the information that he had begun to organize.He admittedly re-plied "Jake, I thought you told Doc you would talk to him about it, and youtold me you would talk to Doe before you made any steps." -Moreover, he testified,that in answer to Horn's inquiry as to whether he had anything againstunions, he replied that he had nothing "against unions in particular" but thatthere were a few things which puzzled him, whereupon, he inquired why Unionofficials' salaries were not publicized and Unionincome wasnot taxed.Theundersigned, crediting Horn's version of this conversation, finds that Snow raisedthe subject of Horn's union activities.It is plain from the foregoing conversation that the respondent's officials, asearly as Tuesday, February 1, knew of Horn's extensive solicitation activitiesin behalf of the Union. But aside from this affirmative and direct testimonyconcerning the respondent's knowledge of Horn's Union activities the entirecongeries of events surrounding Horn's solicitation activities decisively refutesthe respondent's claimthat it had no knowledge thereof at the time of hisdischarge.It is undisputed that the management was forewarned of the domi-nant role which Horn ultimately played in the Union's solicitation campaign.This fact coupled with the extensiveness of Horn's solicitation activities amongthe respondent's small and compact staff of 77 employees including the attemptedsolicitation of an office employee, the ensuing discussion among the employees atthe plant emphasizing Horn's prominent role, the respondent's interrogation ofemployees concerning the union membership and activities of their fellow employ-ees, and President Reeves' admission that he knew the identity of some unionmembers,16 lead the undersigned to conclude that the respondent knew of Horn'ssolicitation activities at the time of his discharge.The testimony of the respondent'switnesses,President Reeves and ForemanStiller, concerning the events of February 2 leading up to and including Horn's15Snow testified that the conversation took place about 9 o'clock that night.Mercado,corroborating Horn's testimony,testified that Horn and Snow spoke together for about 45minutes at about 5 o'clock that eveningThe undersigned finds that the conversationtook place at the time testified by Horn and Mercado11Reeves admitted that he knew the identity of certain of his employees who had joinedthe Union.Upon examination as to the source of his information Reeves vaguely replied"well,different persons told me they were.They seemed to mention around the shop thatcertain people are union members and certain people are not union members"Moreover,AirsHanson testified without contradiction that Reeves informed her that "he knew thenames of most everybody that had joined the Union",pointing out,by way of illustiatlon,that he knew that one,Mrs Ziegler,was a union member. REEVES RUBBER, INC.377discharge is in sharp conflict.Thus, President Reeves testified that upon arriv-ing at the plant at about 11 or 11:30 that morning he discovered that certainfuel cell fittings had failed to cure," although they had been in the presses therequired length of time.Reeves directed the pressman immediatelyto informStiller thereof.Upon learning that Stiller was absent from the plant becauseof flu's he went to Riley's restaurant which is located upon the main thorough-fare in San Clemente, where he had breakfast.He further testified that uponreturning to the plant and seeing Stiller for the first time that day, he informedhim of the undercured fuel cell fittings, and that, in the middle of the afternoon.Stiller advised that he had discharged Horn and that Horn had threatened tomake the esppndent "pay through the nose" for his discharge.He denied thathe had had any conversation with StillerconcerningHorn prior to the dischargedeclaring, "Mr. Horn and Mr. Stiller were very good friends at first, and I justdidn't want to get into it."He subsdquently shifted his testimony stating, "Itseems to me that Stiller did state that he bet Horn had left sulphur out of thebatch, that was about all."Stiller's testimony concerning the events of that day is not only in directconflict with President Reeves' version hereinabove set forth butis self-contra-dictory as well.On direct examination Stiller testified that at about 12:30 onthe afternoon of Wednesday, February 2, he arose from his sick bed and wenttoRiley's restaurant where he met Robertson and Reeves, and that- Reevesinformedhim of the defective fuel cell fittings although he made no referencetoHorn.He further testified that upon leaving Riley's he went to the plant forabout an hour, whereupon, as a result of an investigation which he conducted,he proceeded to Horn's house and discharged him.Horn, who testified prior to Reeves and Stiller, stated that while drivingthrough the main thoroughfare of San Clemente at about 12:30 or 1 o'clock thatafternoon he waved to Robeitson, Reeves, and Stiller who were standingtogether opposite Riley's restaurant.He further testified that about 5 or 10minutes later Stiller came to his house and discharged him.Upon the undersigned's observation of Stiller 1° and Reeves, and his examina-tion of their testimony hereinabove summarized, noting especially the markeddisparity between their testimony as well as the various self-contradictionscontained in each of their accounts, the undersigned is compelled to reject theirtestimony as incredible and finds that the sequence of events that day was asHorn testified.The undersigned therefore finds that Reeves and Stiller decidedto discharge Horn at Riley's and that immediately thereafter Stiller proceededto Horn's house to carry out this decision.This finding is further borne out by the continuously shifting and conflictingcharacter of Stiller's testimony concerning his activities during the hour whichassertedly elapsed between his return to the plant and his discharge of Horn.Stiller firsttestified that upon returning to the plant he discovered that the"kidney coupling" moulds had been shut down since the day shift of the previousday because of a lack of rubber stock20Heclaims that lie further discoveredthat although several batches of stock had been milled, they had not been blendedand sheeted preparatory for use in the "kidney" moulds. In direct conflict to31 "Cut ing" refers to the process whereby the rubber,aftermilling,is inserted in apress or mould where it remains until it reached a desired degree of hardness and con-sistency."Undercured" rubber is scrapped.11 Stillerwas absent from the plant on account of flu from about 4 . 00 o'clock Mondayafternoon,January 31,until early Wednesday afternoon, February 219As has been established,Stiller was an unreliable and incredible witness20 "Kidney coupling"Is the name given to a kidney shaped rubber coupling which therespondent manufactures. 378DECISIONSOF NATIONALLABOR RELATIONS BOARDhis previous testimony as to his conversation with Reeves at Riley's, Stillerclaimed that he did not notice the defective fuel cell fittings until PresidentReeves called them to his attention.He testified that he thereupon placed someof the defective stock in the "testing block" and that it failed to "cure".Oncross-examination, however, Stiller changed his testimony and declared that hehad not made any tests before discharging Horn.Stiller continued that, since the defective fittings were made from so-called"quarter round" stock, he then inquired of Lois Lashbrook, a stock cutter, whichshift had milled the stock in question, and that she replied that it had been milledby the swing shift.He testified that Lashbrook was able to distinguish betweenstock milled on the day and night shifts because the former was evenly piled,whereas the latter was haphazardly, thrown upon the table" Stiller also testi-fied that he interrogated the millman on the day shift, Gasaway, as to whetherhe had milled any of the stock in question and that Gasaway had replied in thenegativeSubsequently, however, Stiller testified "I have a faint recollectionhe told me he did not run any of that stock." Gasaway, although presentlyemployed by the respondent, was not called upon by the respondent toy testify.Stiller first testified that he determined to discharge Horn upon ascertainingfrom his conversations with Lashbrook and Gasaway that Horn had milledthe defective stock.He then switched his testimony and declared that he con-cluded that Horn had milled the defective stock by an examination of his timecards for the preceding 2 days.Upon admitting that the time cards containedno information as to whether Horn had milled "quarter round" "frill round" or"flat" stock, lie further vacillated, declaring that upon examination of these cardshe noted that Horn had not run any coupling stock. In addition to betrayingthe falsity of Stiller's assertions as to when he determined to discharge Hornthis statement itself is admittedly false.Stiller after testifying throughout thehearing concerning the failure of the "kidney" moulds to operate as a resultof a shortage of stock, which he attributed to Horn, finally admitted that theonly mould which was not in productive operation on February 2 was the mould-in which the defective stock had been run. This latter statement is corroboratedby Reeves.Finally, contrary to Reeves' testimony, Stiller testified that upon determiningto discharge Horn he notified Reeves to this effect.After first testifying thathe could not recall whether Reeves made any reply to this announcement he testi-fied that he departed from the plant so hurriedly- that Reeves had no opportunityto reply.According to Horn, upon Stiller's arrival at Horn's house, Horn inquiredwhether Stiller's visit was prompted by his Union activities.Stiller, replying"not necessarily," declared that he had heard nothing of Horn's organizationalactivities since "he had been ill Monday and Tuesday, and he hadn't been inthe factory yet that day ,12 Stiller then asked Horn to detail what lie haddone in the plant the preceding day. After Horn had replied that he had workedextremely hard milling and tubing sufficient Goodrich stock to keep the pressesrunning Stiller responded that he believed that Horn was responsible for leaving21Lashbrook, although testifying at length concerning the events of that day, made noreference to such conversationShe testified that Stiller merely instructed her not-to cutany more of the stock in question since it was defectiveShe further testified that whenasked by Reeves whether she knew who milled the stock she replied "[she] didn't knowwho milled it " She testified, however, that although not advising Reeves to this effect, shewas of the opinion that the stock had been milled on the swing shift because of the mannerin which it had been piled-22The undersigned's finding that Stiller discharged Florn immediately after conversing withReeves at Riley's restaurant is further borne out by the above testimony. REEVES RUBBER, INC.379sulphur out of a batch of Goodrich stock.Moreover, he added, therehad beenno kidney coupling stock on hand thatmorning.Heconcluded that since Horn'swork had been unsatisfactory and that Reeves was aware of his "fraternizing"with women and drinking oh the job, Reeves had directed his discharge.Hornreplied that he knew that` his discharge was the result of his Union activitiesand that heintendedto file charges with the National Labor Relations Board tothat effect 2'Thereupon, Stiller and Horn separately went to the plant. Stiller informedReeves of the substance of his conversation with Horn and notified Snow of thedischargeUpon Hor'n's arrival at the plant Snow, after some conversation withStiller and Reeves gave Horn a check for his wages through February 1.Horn, after cashing the check at the bank, returned to the plant and paid Snowthe monthly rental for the house which he subleased from the respondent. Snowhad already begun to make out a receipt for the payment when Reeves,learningof the transaction, shouted, "Don't take his moneyIwant him out of thereIwant him to move. I want that place for my employees " Reeves, however,finally permitted Snow to accept the proffered money.Horn then asked Snowfor a certificate of availability for hire and a notice to quit the premises whichhe occupied.Snow replied, "You heard what the Doc [Reeves] said. I havenothing more to do with it.You will have to ask him."Accordingly, Horn madethe same request of Reeves.Reeves began to recite how good he had been toHorn whereupon Horn interrupted that such recital was beside the point.Reeves theninquired,"Didn't `Red' [Stiller] tell you why you were fired"?Hornreplied, "Yes, `Red' told me a lot of thingsI still don't actually know why Iwas fired."Reeves then said that as soon as he made a chemical analysis of thedefective fuel cell fitting he would advise Horn as to whether he was dischargedand that, in the meantime, he remained upon the pay roll. The following dayReeves gave Horn a certificate of availability for employment setting forth thatHorn's services had been terminated.Itwas only after Stiller advised IIorn that he was discharged that the re-spondent began to search for evidence to substantiate its position that the fuelcell fittings were defective and that Horn was responsible for their milling.Asthe undersigned has found (p 377,septa),after the discharge, Stiller admittedlyconducteda series oftests upon the fuel cell stock, in order to determine whetheritwas in fact defective.The result of the tests varied, one curing, one partiallycuring,and the third failing to cureMoreover, it was after the discharge thatReeves asked Lashbrook whether she knew who had milled the stock in questionand that she had replied that she wasunable to form an opinion.(Footnote 21,supra).Counsel for the respondent contended before the undersigned that Horn wasselected for discharge because of his poor workmanship, low volume of output,drinking on the premises and reporting for work while intoxicated, and "frater-nizing" with the girls.Counsel for the respondent concluded that Horn's failureto include sulphur in the Goodrich stock on February 1, precipitated his dis-charge.'An examination of each of the grounds assigned as a basis for Horn'sdischarge disclosesthat the discharge was motivated by reasons wholly unrelated- '-It would serve no useful purpose, in view of Stiller's established incredibleness as awitness, to extend this lengthy discussion still further by setting forth Stiller'sself-contradictory account of the above conversation. It suffices to say that Stiller's testimonyis in this respect, also, unworthy of belief.R' Significantly,the respondent's counsel omitted any reference to Horn's asserted failureto mill kidney coupling stock on February 1 as a reason for dischargeAs we have noted,S1 iller had insisted throughout most of his testimony that the failure to mill kidney couplingatstock was on- of the principal grounds for the decision to discharge Horn 380DECISIONSOF NATIONALLABOR RELATIONS BOARDto the manner in which he performed his duties as a millman. Thus, the respond-ent's contention that Horn came to work while drunk is based upon a single episodewhich, on its face, demonstrates the implausibility of the respondent's contentionOn Saturday, January 22, Horn, with the permission of Stiller, arranged to beabsent from the plant Sunday, working upon the day shift Saturday instead, inorder that he might attend a party at his home that Saturday night. About 10o'clock that night Stiller came to Horn's house, which was .near the plant and, afterhaving several drinks asked Horn to come to the plant and mill sufficient Goodrichstock to keep the presses in operation that nightStiller suggested that one Fer-ren, who was in attendance at the party, could assist Horn in tubing the stock.Thereupon Stiller, Horn and Ferren went to the plant and Horn, without punchingthe time-clock, began to weigh stock preparatory to placing it upon themill.Inthe meantime, Stiller, after instructing Ferren concerning the details of theoperation, started the mill.At this point President Reeves, noting that Ferrenand Horn had apparently been drinking, ordered them to shut down the mill.Stiller explained to Ferren that Reeves was "scared of compensation laws.", Ac-cordingly, Horn and Ferren shut down the machinery and left the plant. Thatthe respondent did not consider this incident a matter of any consequence, letalone a subject for disciplinary action, is not only plain from the above facts butfrom the undenied fact that Horn was never reprimandedEqually devoid ofmerit is the respondent's contention that Horn was selected for discharge becauseof drinking on the premises.Horn admittedly had opened a bottle of beer atthe plant on two occasions, one while off duty. That the respondent did notconsider either of these incidents a matter for disciplinary action is established bythe undisputed fact that on both occasions Foreman Stiller shared the beerwith HornAs for Horn's asserted "fraternizing" with women, the record is barren ofevidence to support this contention.Stiller admittedly never complained toHorn because of such asserted activity.-The respondent's contention that Horn was generally careless and incompetentin the performance of his duties and that his volume of production was low isbased upon the testimony of Stiller and a comparison and analysis of Horn'stime cards with those of Gasaway, the millman upon the day shift.With respecttoHorn's rate of production, however, Stiller, after first testifying on directexamination that he had called to Horn's attention the disparity between Horn'sand Gasaway's rate of production, completely reversed his testimony and stated,"I don't recall about speaking to him on the amount of his production.No,the quality was all I was interested in." In view of this admission by Stiller,the supervisor who purportedly decided upon Horn's discharge, that Horn's rateof production was not a factor which he considered, the respondent is foreclosedfrom contending that the discharge was motivated thereby.By the same token,it is irrelevant that a comparison of Horn's and Gasaway's time cards indicates,as the respondent contends, that Gasaway was a more productive millman thanHorn.With respect to Horn's asserted incompetence and carelessness Stiller stressedthe following incidents as demonstrative thereof.He testified that Horn (1)frequently overloaded the mill thereby causing it to stall and, on one occasion,such overloading resulted in breaking the mill's pinion gear ; (2) scorched stock ;(3) failed to include sulphur in a "bumper pad"; (4) failed to cross-blend stock;(5) failed to refine reclaimed rubber before milling; and (6) on New Year's Day,Horn and Gasaway, while engaged in cleaning plant machinery absented them-selves from the plant for about a half hour in order to bring back a small radio"25 Stiller admitted that the plant was not in operation at the time,but that Horn andGasaway were engaged-in overtime work. REEVES RUBBER, INC.381Under the circumstances of this case, it is unnecessary to determine whetherHorn was careless and incompetent in the particulars hereinabove alleged. It isclear from the record that, not only were these asserted derelictions not cause fordisciplinary action or threat of discharge at the time they occurred but, on thecontrary, the respondent admittedly continued to consider Horn a competentemployeeThus, when but 3 weeks before Horn's discharge and before Horn hadengaged in any of the aforesaid union activities, Horn threatened to quit therespondent's employ, the respondent's management officials admittedly persuadedhim to remain. About January 12, as a result of Stiller's accusing him of scorchingstock and breaking the mill's pinion gear, Horn angrily informed Stiller that ifhis work were unsatisfactory he desired his "dismissal slip." Stiller made noreply to this offer.The next day, Horn, still embittered over the charges levelledat him by Stiller, met with Superintendent Arens and Stiller and advised Arensthat since he disliked working with defective machinery and was annoyed byStiller he was quitting the respondent's employ.Arens urged him to reconsiderhis decision and remain, pointing out that Stiller was merely attempting to main-tain production, and that they were all somewhat on "edge" because the equipmentwas antiquated." Stiller admitted that he too urged Horn to remain, pointingout that the plant would obtain new equipment and that Horn "had a good futurewith the company," that he was "foi eman material" in fact." As a result oftheir exhortations, Horn consented to remain in the respondent's employ.Arenstestified, in explanation of his strenuous attempts to induce Horn to remain,"I was very anxious to keep Mr. Horn. His work up to that-I wouldn't say upto that period, but in general, in most of the period, it had been very satisfactory.I had worked with NIr Horn before I knew his possibilities " Stiller also dis-closed that lie had told Arens on two occasions that Horn "is an awful goodworker, but lie is a little bit rugged on his machineryHe is not used to smallermills 'There is no evidence in the record that any of Horn's asserted derelictions,aside from the incident on the night of January 22, when Reeves refused to allowStiller and Ferren to operate the mill, occuri ed after his conversation with Arens.On the contrary the incidents upon which Stiller relies most heavily as a basis forthe discharge all occurred prior to the aforesaid conversation and both Stillerand Arens admitted that Arens was apprised of these incidents at the time iIt is clear from the above facts that Horn's discharge was discriminatory.The timing of the discharge at the inception of Horn's solicitation activities, of .which fact, as the undersigned found, the respondent was fully aware, consti-tutes persuasive proof of discrimination.The respondent was attempting to riditself.of the Union; Horn's discharge was the first step of the respondent'scampaign to effectuate that end.The discriminatory character of Horn's dis-charge is underscored by the implausibility of the reasons advanced by therespondent as grounds for its action, particularly in view of the vague, indefinite,conflicting and incredible character of the respondent's supporting testimony.It is clear from Horn's conversation with Arens and Stiller; and Aren's testimonyin explanation thereof, that the incidents to which the discharge was belatedlyattributed were not motivating factors.With respect to the events of February1 and 2. which events assertedly precipitated the discharge, the respondent'ssupporting testimony is not only confused and contradictory, but, as the recorddiscloses,Horn was discharged without prior investigation or inquiry into theseevents.In conclusion, the undersigned finds that none of the incidents upon26 Shoitly after Horn's discharge the mill which he had been operating ,ias taken outof operation.21Compare Stiller's statement to Horn on January 16 when Stiller informed him thathe was beinggroomed for promotion. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich the respondent relies prompted the discharge, but served as pretexts tocloak the respondent's real motive, the respondent's openly expressed and fullyimplemented desire to defeat the Union.Upon all of the foregoing facts, and upon the entire record, the undersignedfinds that Horn was discharged because of his membership and activities inbehalf of the Union.C.The transfer of Margaret LaDukeMrs. LaDuke was first employed by the respondent in December 1941 as atrimmer in the buffing and trimming department 28 For several months prior toFebruary 3, the date that she left the respondent's employ, she had been theday shift forelady in that department with between 12 and 15 girls under hersupervision.She, in turn, was under the supervision of Foreman OliverRobertson.As previously found (p 372,supra),LaDuke joined the Union on January 30and from that date until she quit, 4 days later, actively urged her fellow employ-ees to join the Union.That the management was aware of her union activitiesis-established by the following undisputed account of her conversation withForeman Stiller.On the morning of February 3, shortly after the day shiftbegan, Stiller inquired of employee Lois Lashbrook whether she was a member ofthe Union, to which she replied in the negative.He then commented that hehad heard that it meeting had been held at LaDuke's house for the purpose ofsecuring union membershipsLaDuke, upon learning of this conversation fromLashbrook, accosted Stiller and branded the foregoing statement as untrue.Stiller replied that he had heard a statement to that effect in the plant thepreceding night.Within 10 to 15 minutes after this conversation, Foreman Robertson sum-moned LaDuke into his office and handed her a letter over his signature datedFebruary 3, stating that she and Nancy Robertson, who was currently the fore-lady of the buffing and trimming department swing shift, were to exchangepositions effective as of the following day.Upon Leading the letter she pro-tested, "You know I can't work on the swing shift. I have stock to take care ofat,home in the afternoon." 2°Robertson testified that be thereupon pointed out,"This is only a temporary expedientWe are trying to bring up the efficiency ofthe day shift. It may take two weeks or three weeks. At the end of the timeyou come back on your regular shift "LaDuke, according to Robertson, replied,"No, I am the oldest employee here and I am entitled to this job If I can't havethis I will not work at all. I will quit." She thereupon went to the plant officesand, informing Higginson that she was quitting, asked for her current wages.Reeves thereupon came into the office and asked what was taking place.Hig-ginson replied that LaDuke was quitting, to which LaDuke added, becauseRobertson had transferred her.Reeves thereupon urged her to remain, pointingout that the transfer would be of a "temporary" nature.LaDuke replied thatRobertson's letter made no reference to the temporary character of the transfer,but that, in any event, she was quitting.3°Pursuant to her request, Reevesthereupon signed a certificate of availability for employment, declaring that she23The buffing andtrimmingdepartment's function is to remove with scissors and buffersthe rubber overflow which adheres to the inside and outside peumeters of the various rubberpieces upon their removal from the presses2°LaDuke referred to the livestock which she and her husband raised upori'their smallfarm nearby the plant.^-0LnDuke admitted at the hearing that she was unwilling to accept even a temporarytransfer to the swing shift. REEVES RUBBER, INC.383"could tear it up" if she desired.At this point LaDuke and he retired to hisQffice where he outlined the manner in which her work was deficient.He pointedout that the output of the day shift was inferior to that of the night shift,specifically referring to, a shipment of kidney couplings which Consolidated-Vultee had returned but a few days before because of scissor cuts.He concludedthat Mrs Robertson was being transferred to the day shift in order to increaseits efficiencyAfter her conversation with Reeves, Robertson approached La-Duke and asked her whether she had reconsidered her decision to quitLaDukerejoined that she had secured "her time and availability" and was through.On March 11a 1944, after a charge had been filed with the Board in the instantcase, alleging, among other things, LaDuke's discriminatory transfer, Presi-dent Reeves wrote LaDuke a letter offering her a position either on the day orswing shifts under the supervision of either foreladies Robertson or Hanson atthe same compensation which she had previously received as a forelady.LaDuke,by letter dated March 22, rejected the respondent's offer stating "I cannot comeback under the conditions which you impose, feeling due to my length of servicewith you, this is a deliberate insult and knowing that you knew I would notcome back under the conditions which you have stipulated." Subsequently,President Reeves by letter dated May 1, invited LaDuke to attend a dinner whichhe and his wife were giving for the respondent's female employees as well assome of the former employees. Bill LaDuke, LaDuke's husband, replied by postcard dated May 2. 1944.Why don't you stop this baloney and, stop sending letters and invitationstoPeggyShe is not working for you anymore andnet,erwill.I'll tellyou that muchThrow that line of yours on to the help that don't knowyou so well JlThe respondent contended in its answer and during the hearing that itselected LaDuke for transfer to the swing shift solely for the purpose of incrcas-ing the day shift's efficiency and volume of production. This contention ispredicated primarily upon the testimony of Foreman Robertson who assertedlyfinding LaDuke inadequate as a forelady, decided without consultation withany other member of the management, to transfer her to the swing sh ftRobertson estimated that for some time prior to February 3, Cunsolidated-Vultee and Rohr Aircraft, the respondent's sole purchasers of kidney couplnres,were rejecting as defective between 20 and 25 percent of the kidney couplingsshippedThese rejections were because of negligently inflicted scissor cuts,blisters and flow cracks which the respondent's inspectors had failed to detect"He further testified that he traced the negligent inspection, and trimming to theday shift since that shift primarily trimmed and inspected kidney couplings -Asa matter of fact, both LaDuke and Robertson testified that seNeral Lmcs duringthemonth of January he criticized LaDuke for lapses of her trimmers andinspectorsHe complained, "You have just got to quit trying to do all thework yourself and devote yourself to taking care of the department right,because I don't figure, when I see you out here working with a buffer or witha knife or scissors, I don't think you are doing the job you are here for "In fact, as LaDuke admitted, only a few days before she quit, Robertson31At the hearing. Reeves testified that he had always been able and willing to rehireLaDuke, and that lie was currently wilting to iehrre LaDuke on the day shift as head ofboth the gauging and checking divisions with some 7 to 10 employees under her super-vision at the same rate of compensation which she previousily received. -Counsel forthe'respondent reiterated this offer at the conclusion of the hearingn Robertson testified that there were no records presently available regarding thequantity and percentage of rejects. 384- . DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplained to her thatthe trimmers under her supervision were responsiblefor the faulty trimming.Tosubstantiate his complaint he showed her 2trimmersimproperly trimming at that very time.In addition, he several times complained to LaDuke in December and Januaryabout miscounts in the number of articles shipped, which task was solely underher supervision. Illustrative thereof was his discovery about the end ofDecember of a single shipment of some 1100 to 1200 pieces which reflecteda gross miscount of several hundred piecesAt the same time Vice-PresidentCorley informed him that the aircraft companies were extremely-critical of therespondent's errors in shipping and inspectionRobertson testified that as aconsequence of these miscounts and inefficiencies in trimming and inspection hebegan to consider transferring LaDuke.The necessity for such a change, heclaimed, became increasingly apparent with the continued expansion of therespondent's personnel and volume of production ".He pointed out that as aresult of the respondent's continuing expansion of operations and enlargementof personnel the department was reorganizedWhereas formerly the buffingand trimming department was under a single supervisory head, LaDuke, thedepartment is now divided up into subdivisions, many of which constitute newoperationsEach is under the direction of a "lead girl". In addition to these"lead girls" one King Faurot assists Mr Robertson in supervising the workof the day shift."The swing shift numbering about 20 employees is under thesupervision of a "lead girl"Robertson also stressed the changeover fromkidney couplings to fuel cell fittings as the respondent's principal item ofproduction as an additional reason for LaDuke's transfer, claiming that MrsRobertson, as contrasted with LaDuke, had familiarized herself with the buffingand trimming of fuel cells prior to LaDuke's transfer.The circumstances surrounding Lalhike's transfer, noting among other things,the respondent's established anti-unionism, especially the discriminatoiy dis-charge of Horn, and the timing of the transfer concurrently with her Unionactivities, give rise to some suspicion regarding the respondent's motive in select-ing her for transfer.The undersigned, however, is not convinced that LaDuke'sselection for transfer flowed from the respondent's anti-unionism.On the con-trary, the suspicions conjured up by the above circumstances are dissipated by thefollowing facts.It is clear from the record that good cause existed for the trans-fer; LaDuke was admittedly the subject of criticism because of her failure prop-erly to discharge her supervisory functions.Moreover, her inadequacies as asupervisor became increasingly apparent and the subject of more frequent coin-plaint with the respondent's continuing expansion of production and personnel.That the reason for the transfer was LaDuke's inadequacy'as a supervisor,iather than, as the Board's counsel asserts, an attempt to provoke her quitting, isfurther established by the sincere although ineffectual attempts of both Reevesand Robertson to induce LaDuke to reconsider her precipitate decision to quitand to remain in the respondent's employ. That, as the Board's counsel con-tended, the respondent was fully aware of the inconvenience which would resultto LaDuke as a result of the transfer is, under the hereinabove circumstances,without significance.Obviously, an employer may in the interest of more efficientoperation and increased' production order changes which will entail inconven-asWhereas LaDuke had supervised some 13 employeestrimmingand buffingproductsvalued at about $20,000, the respondent,at thetime of thehearing,employed some 50employees' on the dayshift producingproducts valued at $167,000 ' Moreover,in contrastto the 5 or6 parts in operationwhen LaDukeleft the respondent's employ,the respondentnow had in production between 50 and 60 different parts14MrsRobertson,who preceded Faurot, left the respondent's employ about the middleofMarch - REEVES RUBBER, INC.385;iences to its employeesKnowledge on the part of an employer of-resultant in-convenience to an employee as a result of a proposed change becomes. significant-only if it can be coupled with a showing that the employer was motivated inieffectuating the change for the purpose of provoking a union adherent to leave-his employ.The undersigned is unable to draw such an inference from the,above factsIn conclusion, the undersigned finds that the respondent directed the transfer-of LaDuke solely for legitimate economic considerations.Accordingly, the under-signed dismisses the Board's complaint insofar as it alleges that LaDuke was,discriminatorily transferred and thereby forced to resign.IV. THE EFFECT OF TILE"UNF_ III L APOR PRACTICES UPON, COMMERCEIt is found that the activities of the respondent set forth in Section III above;occurring in connection with the operations described in Section I above, have a,close, intimate and substantial relation to trade, traffic and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYSince it has been found that the respondent has engaged in certain unfair-labor practices it will be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Since it has also been found that the respondent discriminated in regard tothe hire and tenure of employment of Jacob Horn, it will be recommended that-the respondent reinstate Horn to his former or substantially equivalent position—without prejudice to'his seniority or other rights and privileges. It will be.further recommended that the respondent make whole Horn for any loss of payliemay have suffered by reason of such discrimination, by payment to him ofa sum of money equal to the amount lie normally would have earned as wagesfrom the date of the discharge against him to the date of the respondent's:offer of reinstatement, less his net earnings 36 during such period.Upon the foregoing findings of fact and upon the entire record in the case,the undersigned makes the following:CONCLUSIONS OF LAW1.United Rubber Workeis of America, (C. I. 0 ), is a labor organizationswithin the meaning of Section 2 (5) of the Act.-2By discriminating in regard to the hire and tenure of employment ofJacob Hoin and thereby discouraging membeiship in the United Rubber Work-ers (C I. 0 ), the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining and coercing its employees in the exercise,of the rights guaranteed in Section '7 of the Act, the respondent has engaged.in and is engaging in unfair labor practices within the meaning of Section 8 (1).of the Act35By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would pot have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof Crossett Lumber Company and United Brotherhood of Carpenters and' Joiners of America,Lumber and Sawmill Workers Union, Local 2590,8 N L R. B 440 Monies received forwork performed upon Federal, State, comity, municipal, or other work-relief projects shallbe considered as earnings.SeeRepublic Steel Coiporationv,N. L it, B.,311 U. S. 7.628563-45-vol 60-26I 386DECISIONS OF NATIONAL LABOR RELATIONS BOARD4 The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the-Act.5.The respondent has not engaged in unfair labor practices within the-Weaning of Section 8 (3) of the Act by transferring Margaret LaDuke to aless desirable position, thereby forcing her to resign and failing and refusingto reinstate her because she joined and assisted the Union.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, and -upon the entire record in the case, the undersigned recommends that therespondent, Reeves Rubber, Inc, its officers, agents, successors,and assigns,-shall :1.Cease and desist from :-(a)Discouraging membership in United Rubber Workers (C. I 0 ), or in.any other labor organization of its employees, by discharging'or refusing toreinstate any of its employees, or in any other manner discriminatingin regardto their hire and tenure of employment or any term or condition of employment ;-(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form labor organi-zations, to join or assist the United Rubber Workers, (C 1 0 ), or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed in Section 7 -ofthe Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Offer- Jacob Horn immediate and full reinstatement to his former or -substantially equivalent position, without prejudice to his seniority or otherrights and privileges ;(b)Make whole Jacob Horn for any loss of pay he may have suffered byreason of the respondent's discrimination in regard to his hire and tenure, bypayment to him of a sum of money equal to that which he normally would have,earned as wages from the date of his discharge to the date of the respondent'soffer of reinstatement, less his net earnings," during such period ;(c)Post immediately in -conspicuous places at its plant in San Clemente,,California,- and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating* (1) that the re-spondent will not engage in the conduct from which it is recommended that itcease and desist in paragraphs 1 (a) and (b) of these recommendations; (2)that the respondent will take the affirmative action set forth in paragraphs2 (a) and (b) of the recommendations; and (3) that the respondent's employees:are free to become or remain members of the United Rubber Workers, (C I. 0.),and that the respondent will not discriminate against any employee because,of his membership or activity on behalf of that or any other labor organization;(d)Notify the Regional Director for the Twenty-first Region in writingwithin ten (10) days from the receipt of this Intermediate Report what stepsIthe respondent has taken to comply herewithIt is further recommended that the complaint be dismissed insofar as italleges that the respondent discriminated in regard to the hire and tenure ofemployment of Margaret LaDuke within the meaning of Section 8 (3).90 See footnote 35,supra. REEVES RUBBER, INC.387It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.-As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, effective November 20, 1943, anyparty or counsel for the Board may within fifteen (15) days from the date ofthe entry of the order transferring the case to the Board, pursuant to Section 32of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington, D. C, an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to anyother part of the record or proceeding (including rulings upon all motions or-objections) as lie relies upon, together with the original and four copies of abrief in support thereofImmediately upon the filing of such statement orexceptions and/or brief, the party or counsel for the Board filing the sameshall serve a copy thereof upon each of the parties and shall file a copy withthe Regional Director.As further provided in said Section 33, should anyparty desire permission to argue orally before the Board, request therefor mustbe made in writing to the Board within ten (10) days from the date of the,order transferring the case to the Board.WILLIAM J. ISAACSON,Trial Examiner.Dated September 16, 1944.